 

Exhibit 10.2

 

Second Amended and restated REVOLVER NOTE

 

August 13, 2014 $22,000,000.00 New York, New York

 

P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANAFUACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”), ATSCO HOLDINGS CORP., a
Delaware corporation (“ATSCO”) and NATIONWIDE INDUSTRIES, INC., a Florida
corporation (“Nationwide”, and together with P&F, Florida Pneumatic, Hy-Tech and
ATSCO collectively, “Borrowers” and each, a “Borrower”), for value received,
hereby unconditionally promise to pay, on a joint and several basis, to the
order of CAPITAL ONE BUSINESS CREDIT CORP. (“Lender”), the principal sum of
TWENTY-TWO MILLION AND NO/100 DOLLARS ($22,000,000.00), or such lesser amount as
may be advanced by Lender as Revolver Loans and owing as LC Obligations from
time to time under the Loan Agreement described below, together with all accrued
and unpaid interest thereon. Terms are used herein as defined in the Amended and
Restated Loan and Security Agreement dated as of August 13, 2014, among
Borrowers, the Guarantors from time to time party thereto, Capital One Business
Credit Corporation, as Agent, Lender and certain other financial institutions,
as such agreement may be amended, modified, renewed or extended from time to
time (“Loan Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers. The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

 

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment thereof.
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

 

Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

This Note amends and restates that certain Amended and Restated Revolver Note
dated as of December 19, 2012 (the "Prior Note") executed by the Borrowers and
delivered to Lender in connection with the Loan and security Agreement dated as
of October 25, 2010, among the borrowers and the lenders party thereto, in the
original principal amount of $20,000,000.00. The execution of this note does not
extinguish the Indebtedness outstanding in connection with the Prior Note, nor
does it constitute a novation with respect to the Indebtedness outstanding in
connection therewith.

 

 

 

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

  P&F INDUSTRIES, INC.     Attest: /s/ Richard B. Goodman By: /s/ Joseph A.
Molino, Jr.   Name: Joseph A. Molino, Jr. _____________________________________
Title: Vice President Assistant Secretary   [Seal]  

 

  FLORIDA PNEUMATIC MANUFACTURING CORPORATION     Attest: /s/ Richard B. Goodman
By: /s/ Joseph A. Molino, Jr.   Name: Joseph A. Molino, Jr.
_____________________________________ Title: Vice President Assistant Secretary
  [Seal]  

 

  HY-TECH MACHINE, INC.     Attest: /s/ Richard B. Goodman By: /s/ Joseph A.
Molino, Jr.   Name: Joseph A. Molino, Jr. _____________________________________
Title: Vice President Assistant Secretary   [Seal]  

 

  ATSCO HOLDINGS CORP.     Attest: /s/ Richard B. Goodman By: /s/ Joseph A.
Molino, Jr.   Name: Joseph A. Molino, Jr. _____________________________________
Title: Vice President Assistant Secretary   [Seal]  

 

  NATIONWIDE INDUSTRIES, INC.     Attest: /s/ Richard B. Goodman By: /s/ Joseph
A. Molino, Jr.   Name: Joseph A. Molino, Jr.
_____________________________________ Title: Vice President Assistant Secretary
  [Seal]  

 

 

 

